Citation Nr: 0307549	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  97-16 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to an increase in a 50 percent rating for 
generalized anxiety disorder with post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel 

INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1941, February 1943 to September 1945, and December 
1950 to December 1951.

This matter comes before the Board of Veteran's Appeals 
(Board) from a January 1996 RO decision that denied an 
increase in a 50 percent rating for a service-connected 
generalized anxiety disorder.  In March 1997, the RO awarded 
service connection for PTSD, and this was rated along with 
the service-connected generalized anxiety disorder; the 50 
percent rating for this psychiatric condition was continued.  
The veteran testified at RO hearings in May 1996 and June 
1997.  The Board remanded the case in May 2001.  


FINDINGS OF FACT

The veteran's service-connected generalized anxiety disorder 
with PTSD produces severe social and industrial impairment, 
and it produces occupational and social impairment, with 
deficiencies in most areas, including family relations and 
mood, due to various symptoms. 


CONCLUSION OF LAW

The criteria for a 70 percent rating for generalized anxiety 
disorder with PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Codes 9400, 9411 (1996); 38 
C.F.R. § 4.130, Diagnostic Codes 9400, 9411 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from September 1940 to 
September 1941, February 1943 to September 1945, and December 
1950 to December 1951.  

Available records show that the veteran has been service-
connected for a psychiatric disorder since service.  
Effective in 1976, he was found to be permanently and totally 
disabled for non-service-connected pension purposes, 
primarily due to non-service-connected heart disease.  
Effective in 1977, the rating for his service-connected 
psychiatric disorder (an anxiety reaction) was increased from 
10 percent to 50 percent.  More recently, the service-
connected psychiatric disorder was noted to include both a 
generalized anxiety disorder and PTSD.

The veteran filed a claim for an increased rating for his 
psychiatric condition in May 1995.  

On VA examination in December 1995, the veteran complained of 
nervousness, depression, and anxiety, with tremulousness, 
rapid heart beat, shortness of breath, blurred vision, 
lightheadedness, dry mouth, and loss of memory and 
concentration.  He denied any history of suicidal or 
homicidal ideation, of paranoia, or of delusions.  On mental 
status examination, he was neat and well-groomed.  He 
emphasized that he was nervous.  He was evasive in answering 
questions.  The examiner had the impression that the veteran 
was distorting his history and manipulating the interview in 
order to focus on his own agenda.  His affect was elevated, 
with a  full range; it was appropriate to content.  There 
were no speech problems or unusual psychomotor activity.  
Thought was coherent and logical without flight of ideas or 
loose associations, without abnormality of form or content.  
There was no evidence of paranoia, persecutory delusions, 
somatic or other delusions, thoughts of reference, thought 
broadcasting, organicity, or abnormality of abstraction.  
Memory and calculation were excellent.  He had no cognitive, 
memory, learning, or attention deficit.  He had no 
psychological insight.  He stated that he did not do anything 
and that he stayed away from people.  Further psychological 
testing was recommended to diagnose aspects of his anxiety 
disorder, personality, and the possibility of malingering.  
Diagnoses were generalized anxiety disorder, "phase of life 
problem," and benzodiazepine dependence.  He also had 
obsessive compulsive, narcissistic, histrionic personality 
traits.  His Global Assessment of Functioning Scale (GAF) 
scale score was 71 to 80.  

Outpatient records from 1995 and 1996 show the veteran 
complained of difficulty with chronic insomnia and decreased 
energy.  However, his anxiety was reportedly under control.  

On VA mental examination in February 1996, the veteran 
complained that his nervousness had worsened, but he stated 
that he was happier than ever.  His activities were very 
limited, watching television and going to church.  On 
observation, he was talkative, narcissistic, irritable, and 
paranoid.  Several psychological tests were administered, 
showing preoccupation with health problems and symptoms of a 
characterological nature, with poorly controlled anger, and 
several current symptoms of PTSD (disturbing intrusive 
recollections, nightmares, avoidance, periodic temper 
outbursts); he did not meet the full criteria for a PTSD 
diagnosis, although he may have done so in the past.  
Impressions included benzodiazepine dependence and 
personality disorder not otherwise specified with cluster B 
traits (borderline, antisocial, histrionic, narcissistic).  
His GAF scale score was 70.  The examiner commented that the 
veteran was an anxious somatizer who was moody, aggressive, 
and abusive of anti-anxiety medications.  His psychiatric 
difficulties were longstanding and primarily 
characterological.  He did have some PTSD symptoms.

The veteran testified at an RO hearing in May 1996.  He 
maintained that his psychiatric condition was worsening.  

A private psychiatrist, Dr. Michael McElroy, examined the 
veteran in November 1996.  The veteran had memory impairment 
(except for rote memory), problems in maintaining adequate 
interpersonal relationships due to assertiveness, hostile 
verbal confrontations, and egocentric action.  Tests 
indicated emotional disturbance and vegetative signs of 
recurrent depression and intense anxiety.  The veteran 
reported morbid thoughts and chronic dysthymia related to 
World War II combat.  He also had elevated scores for 
repression, denial of stereotyped male interests, discomfort 
with others, personal rigidity, and physical somatic 
concerns.  There was lesser elevation on scores for distrust 
of others, organic symptomatology, and social maladjustment.  
The scales for obvious depression and obvious anxiety were 
moderately elevated.  He had stronger than average ego 
functioning, critical self analysis, recognized social 
alienation, and strong morality.  He generally denied family 
problems.  His scores evidenced high levels of tension and 
anxiety, with depression, worry, confusion, obsessiveness, 
verging on panic, poor judgment, insecurity, inadequacy, 
inferiority, and social withdrawal.  He had impaired 
communication, resulting in strained interpersonal 
relationships.  He had memory limitations concentration 
difficulty, frequent disruptive social interactions, 
appropriate hygiene and grooming, moderate social withdrawal, 
and some conflict with authority figures; general adaptation 
was not significantly limited.  Diagnoses included a history 
of PTSD secondary to extensive World War II combat and 
dysthymia; adjustment disorder with mixed emotional features 
and personality disorder needed to be ruled out.  His 
psychosocial stressors were moderate, and his GAF scale score 
was 55.

On VA examination in February 1997, complaints included 
tension, difficulty getting along with people, loss of memory 
and concentration, and occasional dry mouth.  He worried 
constantly about his health.  There was no history of panic 
attacks with symptoms of tremulousness, rapid heart beat, 
shortness of breath, or blurred vision.  He had problems with 
sleep, which had been normal since starting medication.  He 
complained of some symptoms of depression, including 
decreased interest.  He was reactive, startled easily, and 
avoided reminders of World War II.  He described having 
nightmares 2 to 3 times per week, but no history of 
flashbacks.  Objectively, he appeared healthy, neatly 
dressed, well-groomed, and somewhat anxious.  He was 
cooperative, attentive, and interested in the proceedings.  
Behavior was appropriate, and he became relaxed in the 
interview.  Speech was rapid and occasionally rambling; his 
mood was euthymic but irritable.  Affect was appropriate.  He 
denied hallucinations, depersonalizations, derealization, 
delusions, or suicidal ideations.  Thought processes were 
circumstantial and tangential.  He was fully oriented, with 
normal remote memory and fund of knowledge.  Concentration 
was within normal limits.  He had normal repetition and 
immediate recall, but some diminution in recent memory.  
Diagnoses were generalized anxiety disorder, benzodiazepine 
dependence, mild PTSD symptoms, and personality disorder 
traits not otherwise specified; his GAF scale score was 65 to 
75.  

In March 1997, the RO awarded service connection for PTSD, 
and this was rated with the previously service-connected 
generalized anxiety disorder; the 50 percent compensation 
rating was continued.  

The veteran testified at an RO hearing in June 1997.  He 
reported he had no family relationships or friends and spent 
most of his time at home.  He stated that he was depressed 
and had sleep disturbances with flashbacks in his sleep once 
per month.

Outpatient records note that in November 1997 the veteran 
reported that his wife had been diagnosed with a terminal 
illness, and he was very stressed.  His mood was euthymic.  
In connection with his wife's illness, he was coping well in 
May 1998, although he had some sleep disturbance.  His mood 
was okay, although he was occasionally tearful.  He was 
reportedly doing well in November 1998.  By May 1999, 
progress notes show that he was doing well overall.  He 
volunteered at a nursing home, drove a car, and handled his 
own finances.  The impression was generalized anxiety 
disorder versus anxiety disorder not otherwise specified.  

On VA examination in October 1999, it was noted the veteran 
was 75 years old.  He had done various jobs after service, 
until retiring in 1975 after a myocardial infarction.  He had 
been married for over 50 years, until the death of his wife 
in 1998.  He had grown children.  He had resided at an 
assisted living facility for older adults, but he had moved 
and currently lived in an apartment which was attached to the 
home of a grandchild.  The veteran reported that he was not 
currently involved in any psychotherapy, and he used 
medications to alleviate symptoms.  He described recurrent 
nightmares (that he called flashbacks) once per week to once 
every other week.  He avoided stimuli reminiscent of World 
War II.  He reported he was estranged from others and had 
diminished interest in significant activities; these symptoms 
were exacerbated by the death of his wife.  He reported he 
had felt guilty about his wartime experiences, which he now 
accepted after counseling.  He was excessively worried over 
his financial and social functioning as well as his health.  
He reported decreased energy, easy fatigability, 
concentration difficulties, memory problems, and 
irritability.  Mental status examination noted somewhat 
lacking hygiene.  He was fully oriented, yet he reported and 
exhibited difficulty with tasks involving delayed memory and 
abstraction.  He responded moderately well to prompts during 
delayed recall.  Thought processes were tangential and 
circumstantial at times.  His intellectual abilities were 
average to low average.  Eye contact was good.  He displayed 
overt frustration, especially when discussing the VA process.  
He stated that he felt bad.  Psychological insight and 
judgment appeared to be poor.  He reported mild suicidal 
ideation, especially since his wife's death, but a clear plan 
or intent were not indicated.  The examining doctor concluded 
that the veteran continued to have generalized anxiety 
disorder accompanied by mild symptoms of PTSD.  His 
functioning had been further compromised in the last year by 
his wife's death, with increased social isolation, 
irritability, and diminished interest in significant 
activities; this had culminated in heightening of anxiety and 
worry.  He appeared to have suffered from general symptoms of 
anxiety and some specific symptoms of PTSD to varying degrees 
since World War II.  The doctor stated that he was complying 
with pharmacologic treatment, but that his current 
psychiatric status, deteriorated physical health, and age 
deterred him from maintaining competitive employment.  
Although he was competent to manage VA funds, the doctor 
recommended monitoring his cognitive ability, given his age 
and potential for significant cognitive decline.  Diagnoses 
were generalized anxiety disorder, benzodiazepine dependence 
(per documented history), and mild PTSD symptoms; he also had 
personality disorder not otherwise specified (narcissistic 
and antisocial features).  His current GAF scale score was 
55.  

VA outpatient records show the veteran was treated in October 
2000 for anxiety and depression.  He reported sleep was poor, 
and he had anxiety and crying spells.  He denied nightmares 
or other PTSD symptoms.  Thought process was linear.  
Judgment, insight, and memory were intact.  In November 2000, 
he reported poor sleep and appetite, and that he was 
depressed at times.  He reported flashbacks but denied 
nightmares.  His mood was okay, affect was appropriate, and 
he denied hallucinations and suicidal or homicidal thoughts.  

The veteran was seen for treatment of psychiatric symptoms in 
July 2001, March 2002, and May 2002.  He generally complained 
of having lost his pep and of having anxiety.  He reported 
good sleep and motivational energy, no hopelessness or 
helplessness.  He reported being out of his depression.  
Thought processes were logical and linear.  He had no 
suicidal or homicidal ideation.  Insight, memory, and 
judgment were good.  His mood was happy, and he had a full 
range of affect.  The assessments were stable, depression, 
resolved.  

II.  Analysis

Through discussions in correspondence, the RO rating 
decisions, the statement of the case, and the supplemental 
statements of the case, the VA has informed the veteran of 
the evidence necessary to substantiate his claim for an 
increase in a 50 percent rating for a psychiatric disorder 
(generalized anxiety disorder and PTSD).  He has been 
informed of his and the VA's respective responsibilities for 
providing evidence.  During the appeals process, the original 
claims folder was lost by the VA; since then it has been 
rebuilt with available pertinent records.  The loss of the 
veteran's old records, which included service medical records 
and records of earlier adjudications, is regrettable.  
However, the focus of the increased rating claim is on the 
current level of disability, and more recent medical records 
are available.  To the extent possible, relevant identified 
records have been obtained.  Also, necessary VA examinations 
have been conducted.  Under the circumstances of this case, 
the notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the pendency of the appeal, the criteria for rating 
psychiatric disorders were revised, effective November 7, 
1996.  Either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the new 
rating criteria are only applicable to the period since they 
became effective.  VAOPGCPREC 3-2000; Karnas v. Derwinski, 1 
Vet. App. 308 (1990).

The old criteria, in effect prior to November 7, 1996, 
provided that generalized anxiety disorder or PTSD is to be 
rated 50 percent rating when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is warranted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or a demonstrable inability to obtain or 
retain employment. 38 C.F.R. § 4.132, Diagnostic Codes 9400, 
9411 (1996).

Under the new rating criteria, which became effective on 
November 7, 1996, a 50 percent rating is assigned for a 
mental disorder (including generalized anxiety disorder and 
PTSD) when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assigned when there is total occupational or social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
name.  38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411 (2002).

The veteran has been receiving routine outpatient psychiatric 
treatment and medication from the VA for a number of years.  
He reports symptoms such as insomnia and depression.  More 
recently, his depression has been characterized as being 
stable or under control on medication.  He reports some 
flashbacks and nightmares of his wartime experiences, 
although such PTSD symptoms have reportedly been mild.  The 
terminal illness and death of the veteran's wife, as well as 
his own physical health, appear to have added to the 
intensity of his psychiatric symptoms during the period of 
the appeal.   During the appeal, the veteran's GAF scores 
have generally been 55 or better.  However, at times he has 
exhibited poorly controlled anger, unprovoked irritability, 
neglect of his appearance and hygiene, memory impairment, 
lack of insight, decreased energy, and some rare suicidal 
ideation.  

The veteran is retired, and he stopped working years ago due 
to a physical health problem.  As noted, he is recently 
widowed, and he resides in an apartment attached to a 
grandchild's home.  Social contacts are limited, partly by 
his age and health, but also by his emotional state.  

With application of the benefit-of-the-doubt doctrine, 
38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
service-connected generalized anxiety disorder with PTSD 
produces produces severe social and industrial impairment, 
and it produces occupational and social impairment, with 
deficiencies in most areas, including family relations and 
mood, due to various symptoms.  This satisfies the old and 
new criteria for a 70 percent rating for the psychiatric 
condition.  The old or new criteria for an even higher 
psychiatric disability rating of 100 percent are not met.

For these reasons, an increased 70 percent rating is granted 
for the veteran's generalized anxiety disorder with PTSD. 


ORDER

An increased rating of 70 percent for generalized anxiety 
disorder with PTSD is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

